Judgment and order reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. The court charged the jury that if they found that the transaction involved was a personal one between Zaret and Cohen, they should find for defendant. The charge so given did not properly state the law in regard to an undisclosed principal as applicable to the facts of the ease. There is evidence in the ease that Cohen acted for the plaintiff corporation, and if he did, and the jury so found, then the plaintiff corporation could maintain the action even though Cohen’s agency was not disclosed to defendant at the time of the transactions involved. The charge, as made, was incomplete and, we think, gave the jury a wrong impressiou as to the right of the plaintiff to maintain the action. Lazansky, P. J., Young, Seeger, Carswell and Scudder, JJ., concur.